DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 243.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because “h (cm)” shown in fig 8 is not described in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s Comment
It is noted that the instant application is identified as “Division of 16237071”. However, the divisional application should set forth as a result of a restriction requirement. However the parent application 16237071 does not have a restriction requirement on the record. It appears that the instant application is as a result of a restriction requirement of an earlier application 15297853 (currently granted as a patent US 11313049 B2, ‘049). It is further noted that during the examination of the parent application 15297853, the claims have been amended to include all of the instantly claimed limitations of independent claim 1. Therefore it appears that the instant application should be identified as Continuation of 15297853. Appropriate correction is required.
Claim Objections
Claims 1, 3, 4, 7-10 and 12 are objected to because of the following informalities:  
Claim 1 recites “…a monocrystalline ingot… pull the ingot…a multi-stage heat exchanger…  receiving the ingot as the ingot…wherein the heat exchanger…” which should read “…a monocrystalline ingot… pull the monocrystalline ingot… a multi-stage heat exchanger…receiving the monocrystalline ingot as the monocrystalline ingot … wherein the multi-stage heat exchanger…” 
Claim 2 recites “the system” which should read “the crystal pulling system.” 
Claims 3 and 4 recite “the ingot” which should read “the monocrystalline ingot .” 
Claims 3, 4, 7-10 and 12 recite “the heat exchanger” which should read “the multi-stage heat exchanger.”
Claims 4 and 12 recite “the gap” which should read “the annular gap”. 
Claim 10 recites “a reduced-rate cooling zone” which should read “[[a]] the reduced-rate cooling zone.” 
Claims 10 and 12 recite “the housing” which should read “the cylindrical fluid-cooled housing.” 
Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or a generic placeholder) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for” or a generic placeholder) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or a generic placeholder) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1 contains “a pulling mechanism” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “a pulling mechanism” coupled with functional language “pull the ingot” without reciting sufficient structure to achieve the function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [0036] of PGPUB US 2021/0340691 A1 describes that the pulling mechanism 118 generally includes a pull cable 132, a seed holder or chunk 134 connected to one end of pull cable 132, and the seed crystal 122 secured to the seed holder or chunk 134. Therefore “a cable,” “a seed holder or chunk” and “a seed crystal” are interpreted to be the corresponding structures.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim 2 recites “a controller” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “controller” coupled with functional language “control a melt/crystal interface profile by controlling a rate of rotation of the seed crystal” without reciting sufficient structure to achieve the function. Per the specification, “a controller” (to control a melt/crystal interface profile by controlling a rate of rotation of the seed crystal) has no description of the corresponding structure associated with it. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of “heat shield includes insulation” as recited in claim 5 and “heat shield includes a radiation shield” as recited in claim 6, because there is no any specific materials disclosed as the insulation or the radiation enabling disclosure in the instant specification. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 5 “…heat shield includes insulation…” constitutes an indefinite subject matter. It is not clear with respect to the material of “insulation,” for example which material is the insulation  Therefore, the metes and bounds of claim 5 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 6 “… heat shield includes a radiation shield …” constitutes an indefinite subject matter. It is not clear with respect to the material of “insulation,” for example which material is the radiation material. Therefore, the metes and bounds of claim 6 are not readily ascertainable. Clarification and/or correction are/is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2015037831 A1, US 20160017514 A1 is used as corresponding English translation, “Lee”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Lee (WO 2015037831 A1, US 20160017514 A1 is used as corresponding English translation, “Lee”) in view of Milind S. Kulkarni (US 20070266929 A1, “Kulkarni”).
Regarding claim 1, Lee (entire document) teaches a crystal pulling system for growing a monocrystalline ingot from a melt of semiconductor or solar- grade material, the crystal pulling system comprising a crucible 12 for containing the silicon melt (fig 1, 0026); a pulling mechanism including a seed crystal connected to a pull wire/cable for pulling the single crystal ingot from the melt along a pull axis (fig 1, abstract and 0013); and a multi-stage heat exchanger (cooling rate control unit 100 divided into two or more sections) defining a central passage for receiving the ingot as the ingot is pulled by the pulling mechanism (figs 1 and 4, 0025-0031), wherein the heat exchanger defines a plurality of cooling zones (cooling zones formed by two or more sections for example comprising parts 140, 130 and 120) arranged vertically along the pull axis of the crystal pulling system (figs 1 and 4). Lee teaches a similar structural heat exchanger as instantly claimed. Therefore it is reasonably expected that the apparatus of Lee is capable of forming  or including “two enhanced-rate cooling zones and a reduced-rate cooling zone disposed vertically between the two enhanced-rate cooling zones”. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Lee further teaches the cooling rate of the ingot may be controlled in a certain temperature zone, which affects the defects of the grown ingot (0012-0016). Thus, Kulkarni teaches a crystal pulling apparatus, wherein the ingot may be cooled through at least three cooling zones, providing cooling rates comprising two higher cooling rates (enhanced-rate cooling zones) and a lower cooling rate (reduced-rate cooling zone) vertically between the higher cooling rates (enhanced-rate cooling zones) (0107-0109). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to control the cooling zones of Lee as suggested by Kulkarni in order to limit the formation of defects (Kulkarni abstract and 0002).
Regarding claim 3, Lee/Kulkarni teaches that a heat shield 13 disposed radially outward from the heat exchanger (cooling unit 100), the heat shield 13 defining an elongate passage for receiving the ingot as the ingot is pulled from the melt (Lee fig 1, 0026-0027), wherein the heat exchanger is positioned within the passage defined by the heat shield 13 (Lee fig 1), meeting the claim.
Regarding claim 4, Lee/Kulkarni teaches that the heat exchanger (cooling unit) includes a cylindrical fluid-cooled housing having an upper portion 140 and a lower portion 120 spaced vertically from the upper portion by an empty space (annular gap) (Lee figs 1 and 3, 0050, 0070-0076, claims 1, 11 and 17), and wherein the heat shield 13 is positioned and oriented to facing the gap (Lee fig 1). Therefore it is reasonably expected that the heat shield of Lee/Kulkarni is capable of performing the instantly claimed functions of reflecting heat towards the ingot through the gap. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. 
Regarding claim 7, Lee/Kulkarni teaches that the bottom portion (gas flow barrier) of the heat shield 13 extending under the heat exchanger (cooling unit) and between the heat exchanger and the melt such that an annular opening is defined between the gas flow barrier and the heat exchanger (Lee fig 1), meeting the claim.
Regarding claim 8, Lee/Kulkarni teaches that the gas flow barrier (bottom portion of the heat shield) is connected to a lower end of the annular heat shield and extends radially inward from the annular heat shield 13 and under the lower portion of the the heat exchanger (cooling unit) (Lee fig 1), meeting the claim.
Regarding claim 9, Lee/Kulkarni teaches that the gas flow barrier (bottom portion of the heat shield) obstructs/occludes the heat exchanger (cooling control unit 100) from a direct vertical line-of-sight with the melt (Lee fig 1). It is also well established that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. 
Regarding claim 10, Lee/Kulkarni teaches two higher cooling rates (enhanced-rate cooling zones, first and second enhanced-rate cooling zones) and a lower cooling rate (reduced-rate cooling zone) vertically between the higher cooling rates (enhanced-rate cooling zones) as addressed above, and further teaches that the heat exchanger (cooling unit) includes a cylindrical fluid-cooled housing having an upper portion 140 and a lower portion 120 spaced vertically from the upper portion by an empty space (annular gap) (Lee figs 1 and 3, 0050, 0070-0076, claims 1, 11 and 17), meeting the limitation of the lower portion of the housing defines a first enhanced-rate cooling zone, the upper portion of the housing defines a second enhanced-rate cooling zone, and a reduced-rate cooling zone is defined between the lower portion of the housing and the upper portion of the housing. Also, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. 
Regarding claim 11, Lee/Kulkarni teaches that the first enhanced-rate cooling zone has a first cooling rate, the reduced-rate cooling zone has a second cooling rate less than the first cooling rate, and the second enhanced-rate cooling zone has a third cooling rate greater than the second cooling rate (Kulkarni 0107-0109). Also, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee /Kulkarni as applied to claim 1 above, and further in view of Javidi et al (US 20100107966 A1, “Javidi”).
Regarding claim 2, Lee/Kulkarni teaches that the pulling mechanism includes a seed crystal connected to a pull cable configured to raise and lower the seed crystal as addressed above, but does not rotating the seed crystal about the pull axis, and the system further comprising a controller configured to control a melt/crystal interface profile by controlling a rate of rotation of the seed crystal. it is a known practice of a silicon single crystal pulling apparatus that a pull mechanism comprising a pull wire configured to rotated the seed crystal, and a speed (rate) at which the pulling mechanism rotated the seed crystal is controlled by a control system (controller) in the crystal pulling apparatus as taught by Javidi (figs 1-5 and 0043). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Lee/Kulkarni per teaching of Javidi in order to establish a uniform thermal field within the melt and the growing ingot, which are suitable conditions for producing single crystal silicon (Javidi 0043 and 0064). As just addressed, Lee/Kulkarni/Javidi teaches the controller controlling the rate of the rotation of the seed crystal; therefore it is reasonably expected that the controller of controlling the rate of the rotation of the seed crystal in Lee/Kulkarni/Javidi is capable of being configured to control the melt/crystal interface profile. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee /Kulkarni as applied to claim 1 above, and further in view of Anttila et al (US 20080053372 A1, “Anttila”).
Regarding claim 5, Lee/Kulkarni teaches the heat shield as addressed above, but does not explicitly teach that the heat shield includes insulation. However it is a known practice that a heat shield includes insulation as taught by Anttila (0087-0088). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Lee/Kulkarni per teaching of Anttila in order to improve the productivity (Anttila abstract, 0011-0015). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Regarding claim 6, Lee/Kulkarni teaches the heat shield as addressed above, but does not explicitly teach that the heat shield includes a radiation shield. However it is a known practice that a heat shield includes a radiation part as taught by Anttila (0169). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Lee/Kulkarni per teaching of Anttila in order to improve the productivity (Anttila abstract, 0011-0015). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee /Kulkarni as applied to claim 1 above, and further in view of Soeta et al (US 20110056427 A1, “Soeta”).
Regarding claim 12, Lee/Kulkarni teaches that the heat exchanger includes a frame (baffle) disposed proximate the gap defined by the housing, but does not explicitly teach the frame (baffle) being a quartz baffle. However Soeta teaches an apparatus, wherein a cylinder for gas flow-guide comprises a window plate (baffle) made of quartz (0017-0018 and 0052-0053). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Lee/Kulkarni per teaching of Soeta in order to improve the cooling effect on the single crystal (Soeta 0017-0018 and 0052-0053). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. Lee/Kulkarni/Soeta teaches the quartz baffle disposed proximate the gap, similar to the instantly claimed. Therefore it is reasonably expected that the apparatus of Lee/Kulkarni/Soeta is capable of “inhibiting gas flow through the gap”. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4 and 7-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US patent 11313049 B2 (‘049).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1-4 and 7-12 are merely broader than claims 1-11 of ‘049. It is clear that all of the elements of claims 1-4 and 7-12 are found in claims 1-11 of ‘049.  The difference lies in the fact that the ‘049 claims include many more elements and is thus much more specific. Since claims 1-4 and 7-12 are taught by claims 1-11 of ‘049, they are not patentably distinct from the claims 1-11 of ‘049.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu et al (US 20030024473 A1) teaches a crystal pulling system comprising a multi-state heat exchanger (figs 1-3)..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714